PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,981,268
Issue Date: April 20, 2021
Application No. 14/820,373
Filing or 371(c) Date: 6 Aug 2015
Attorney Docket No. 70614.64US01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.55(f), filed May 25, 2021, to accept a delayed submission of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  The receipt of the certified copy on May 25, 2021 is acknowledged. Accordingly, the request is granted.  However, as the certified copy in question was received after the payment of the issue fee, the patent does not include the priority claim. This is amenable to be corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323. See MPEP § 213.04.

Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions